DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Further regarding claim 3, the claim recites “the substance to be heated”. There is insufficient antecedent basis for this limitation in the claim, as the claim does not recite a substance which is “to be heated”. For examination purposes it is presumed that the claim is intended to recite “the set temperature being a target temperature for the substance, wherein the substance is to be heated by the refrigerating cycle device”.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9-11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (US 2001/0045101).
	Regarding claim 1, Graham discloses a refrigerating cycle device comprising:
	a compressor 14 to compress a refrigerant;
	a motor 39 to generate power for compressing the refrigerant by rotating a rotor with voltage applied to a plurality of wirings, the motor 39 being disposed in the compressor 14 (Figs. 4-7); and
	a wiring switch part 38 to switch between a plurality of wiring states by changing connection between the plurality of wirings (paragraphs 27 and 35);
	wherein when a rotational speed of the rotor exceeds a predetermined value, the wiring switch part switches to a first wiring state (wye/star configuration) of the plurality of wiring states, the first wiring state differing from a second wiring state (delta configuration)  of the plurality of wiring states (paragraph 35).
	It is noted that the use of a predetermined value which results in the efficiency of the second wiring state being highest at a rotational speed which exceeds the predetermined value is merely a recitation of an intended use of the apparatus. Graham discloses that the predetermined value can be implemented in a manner to achieve desired results (paragraph 29) and thus Graham is considered to be capable of being operated in the intended manner as recited by the claim.  
	It is additionally noted that the wiring state of Graham is switched to the wye/star configuration (analogous to the claimed “first wiring state”) when the rotational speed of the motor 39 exceeds a predetermined value (Figs. 2-3; paragraphs 12, 24, 29 and 35: speed of motor 39 changes proportionally to locomotive engine speed, and the wiring state is switched when the engine speed reaches a threshold). By applicant’s own admission, efficiency of a delta wiring state (analogous to the claimed “second wiring state”) is highest at higher rotational speeds relative to an efficiency peak of a wye/star connection (see Fig. 9B of the instant application). Furthermore, the wiring state of the motor 39 of Graham is switched to operate with a less efficient configuration at higher operating speeds in order to reduce the compressor capacity relative to increasing locomotive engine speeds (see Fig. 3 of Graham). As such Graham is considered to be operated in a manner wherein the efficiency of the second wiring state (the delta wiring connection) is highest at a rotational speed which exceeds the predetermined value in the manner as required by the claim. 
	As to claim 2, Graham discloses low speed operation and high speed operation (paragraph 35) and is therefore capable of operating in a relatively high speed operation during a rated operation.
	As to claim 3, Graham discloses operating with the first wiring state in a high speed operation when the predetermined value is exceeded (paragraph 35), and is therefore capable of operating in a high speed operation that is higher than a rotation speed at a time when a temperature difference between a set temperature and a detected temperature is a predetermined difference, the set temperature being a target temperature for a substance to be heated by the refrigerating cycle.
	As to claim 4, Graham discloses a switching control configuration that is the same as that which is claimed, and therefore considered to be capable of operating wherein the predetermined temperature difference is a temperature difference at a time when switching between a wiring state having a smallest electromotive force and a wiring state having a second smallest electromotive force. 
	As to claims 5 and 9-12, Graham discloses an inverter 30 to output three-phase AC current to the motor 39, and therefore is capable of performing the intended operation of varying a rotational speed of the motor at which the efficiency is highest in each of the wiring states. 
	As to claims 7 and 17, Graham discloses the first wiring state being a star/wye connection and the second wiring state being a delta connection (paragraph 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Graham as applied above, and further in view of Nakai (US 2015/0135754).
	As to claims 6 and 13-16, Graham does not explicitly teach a discharge temperature detector and associated control as claimed. However, Nakai teaches a discharge temperature detector 51 that detects a discharge temperature of a compressor, wherein if the detected discharge temperature exceeds a predetermined pressure threshold (Fig. 4, S101) a compressor capacity is reduced to protect the compressor from overheating (Fig. 4, S105; paragraph 106). In light of these teachings of Nakai it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Graham to include a discharge temperature detector and to switch to a wiring state having a smaller electromotive force when a predetermined threshold of the discharge temperature is exceeded in order to reduce compressor capacity and prevent overheating of the compressor. 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Graham as applied above, and further in view of Patrick (US 2015/0263660).
	Regarding claims 8 and 18, Graham teaches utilizing a star connection for the first wiring state and a delta connection for the second wiring state, but is silent regarding particular types of star and/or delta connections. However, Patrick teaches that it is known to switch between series wye (star), parallel wye (star), series delta, and parallel delta to vary torque and rotation speed as desired (paragraph 32). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Graham to include switching between series star, parallel star, series delta, and parallel delta as claimed and taught by Patrick because it would increase the flexibility of the system to meet required loads. 
Response to Arguments
Applicant’s arguments, see page 9, filed 2/17/2022, with respect to the objections to the specification and claims have been fully considered and are persuasive. Said objections have been withdrawn. 
Applicant’s arguments, see pages 9-10, filed with respect to rejection of claim 1 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Said rejection has been withdrawn. 
Applicant's arguments, see page 10, filed with respect to the rejection of claim 3 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. As noted in the rejection above, the claim recites “the substance to be heated”. There is insufficient antecedent basis for this limitation in the claim, as the claim does not recite a substance which is “to be heated”. It is suggested to amend the claim to instead read in in a similar manner as the following: “the set temperature being a target temperature for the substance, wherein the substance is to be heated by the refrigerating cycle device”.
Applicant’s arguments, see pages 9-10, filed with respect to the double patenting rejection of claim 12 have been fully considered and are persuasive. Said rejection has been withdrawn. 
Applicant's arguments, see pages 10-12, filed with respect to the claim rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.
	The applicant argues that the Graham reference does not explicitly teach or suggest switching the wiring state according to the rotational speed of the rotor because the rotation speed of the rotor is fixed. The examiner respectfully disagrees. Paragraph 31 of Graham teaches that the fan motor speed is fixed, however the compressor motor 39 is not fixed. Instead, the speed and capacity of the motor 39 changes relative to changes in speed of the locomotive engine (Figs. 1-3), and the wiring state is switched when the speed exceeds a threshold (paragraphs 29 and 35). Therefore it is maintained that the references teach the limitations of the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763